Citation Nr: 1545960	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  12-01 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Douglas Sullivan Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran has active service from October 1969 to February 1971.

This matter comes before the Board of Veterans Appeals (the Board) on appeal from a rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Atlanta, Georgia.

The Veteran had a travel board hearing before the undersigned Veterans Law Judge in August 2015.  A transcript of that proceeding has been associated with the claims file.

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.


FINDING OF FACT

With full consideration of the Veteran's educational and occupational background, the evidence of record supports a finding that his service-connected disabilities combine to render him unable to secure and follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

Here, the Veteran has a single disability rated at 60 percent disabling (residuals of stab wounds of the left arm, left shoulder, and chest with bilateral pneumothoraces), and a combined rating of 80 percent.  His service-connected disabilities include as well a left arm impairment, rated at 20 percent, four scars, each rated at 10 percent disabling, cervical and axillary lymphadenopathy of an unknown cause, rated at noncompensable, and three additional scars rated as noncompensable.  

During the August 2015 hearing, the Veteran testified that he has not worked since 2009, due in part to his service-connected disabilities, including his left shoulder disability.  A March 2013 Social Security Administration decision finds the Veteran has not engaged in substantial gainful activity since June 2009; severe impairments noted included left shoulder impairment and lesions.  An August 2015 questionnaire by the Veteran's treating physician, Dr. B.R., states that considering the Veteran's service-connected conditions, the Veteran is unable to be employed, including sedentary work.

Resolving doubt in favor of the Veteran, and taking into account his statements, as well as his eduction and work history, the Board concludes that the Veteran cannot obtain and maintain substantially gainful employment due to his service-connected disabilities. As such, the Board finds that the Veteran is entitled to TDIU for the entire period under consideration in this appeal.



ORDER

TDIU is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


